Per Curiam.
No assignment appearing to be made to Betts, the paper offered is incompetent.
Whereupon Mr. Wilson, for defendant, prayed an exception, which was drawn up by the counsel and allowed by the Court.
Mr. Cooper. Conveyance bond to William Coffin from A. Betts.
Solomon Vincent. I am sixty years old. John Harper was the first that lived on the land; next William German, a tenant under Sothy King; next Abraham Betts, who lived there six or seven years, moved away five or six years ago., William Coffin, the present defendant, then came. Has been cleared twenty' years. The dispute was settled in favor of King.
Solomon Willey. Harper lived on the land but said it was vacant.
Ridgely offered to read an award between Cannon and King. Objected to, and the Court decided the same incompetent, the lines and location not being laid down in the plot.
Mr. Wilson then offered to give evidence by S. Hearn of a survey made by Rankin, but which was never completed nor returned. Overruled by the Court.
Mr. Hall, for plaintiff.
Mr. Cooper, for defendant. No payment of caution money by E. Cannon, title not complete. [2] Del.Laws 1177.
Wilson, for defendant. S. Vincent says “This is the land Sothy King’s warrant was for,” and if we show possession and a title in a third person, plaintiff cannot recover, and I will now show the plaintiff’s title is deficient. Cannon’s warrant is a proprietary warrant for his use. See Land Office Law, s. 5, [2 Del.Laws 1178], proprietary warrants not grants but applications for land subject to caveats and not to affect other titles.
Ridgely. Caldwell King proves possession seventeen years ago. Warrant, 1766; no objection to it until 1776.
Chief Justice Booth.
The principal point in this cause appears to be whether the warrant granted to Sothy King in 1776, on which there is no survey or return, is such a warrant as will invalidate the plaintiff’s warrant under the section [of the] Land Office Law, 2 Del.Laws 1178, in possession within twenty years etc., which you will determine.
Verdict for defendant.